Citation Nr: 1400355	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-36 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a chronic thoracic strain.

2.  Entitlement to an initial rating in excess of 10 percent for left hip muscle tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 2004 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2012.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran has forward flexion of the thoracolumbar spine greater than 60 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees, and he does not have muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

2.  The Veteran's left hip muscle tendonitis is not characterized by limitation of flexion to 30 degrees or limitation of abduction beyond 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a chronic thoracic strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5237 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for left hip muscle tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5253 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The claims for increased ratings for a chronic thoracic strain and for left hip muscle tendonitis arise from disagreement with the initial disability ratings that were assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records, private treatment records, and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with multiple VA examinations, the reports of which have been associated with the claims file, in conjunction with his claim.  The examiners provided well-reasoned rationales for their opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran testified at the March 2012 hearing that the October 2011 VA examiner did not allow him to describe his symptomatology.  However, the Board notes that the examination report includes the Veteran's subjective complaints.  Therefore, it is not necessary to schedule the Veteran for a new examination.

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the basis of the prior determinations and the elements that were lacking to substantiate the claims for increased ratings.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the Board may proceed to a decision.

II.  Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Chronic Thoracic Strain

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

The Veteran had a VA examination in January 2010 at which his spine was normal on examination with tenderness along the mid-thoracic spine and bilateral paravertebral muscle.  There was no muscle spasm or guarding severe enough to result in abnormal gait scoliosis, reversed lordosis, abnormal kyphosis, or ankylosis.  On three repetitions range of motion of the thoracolumbar spine was forward flexion 0 to 90 degrees, extension 0 to 30 degrees, bilateral lateral rotation 0 to 30 degrees, and bilateral lateral flexion 0 to 30 degrees.  Range of motion was unchanged at an October 2010 VA examination.  The functional impairments were noted to be problems lifting 25 to 30 pounds and limited twisting, particularly to the right.

In December 2011 the Veteran had another VA examination at which he said that he had not had any benefit from recent physical therapy and that his condition had worsened over the past year.  He had constant upper back pain that was sharp and burning, and he denied radicular pain, numbness, and weakness.  The examiner observed inconsistencies between the Veteran's back movements when he entered the examination and took his shirt off and the back movements during the examination itself.  The examiner felt that the Veteran was self-limiting his back range of motion and that the results of the examination did not accurately represent the true range of motion of the back.  Therefore, the Board will not consider the range of motion results from this examination.  The examiner wrote in a December 2011 examination report addendum that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine and that gait and spinal contour were normal.

The Veteran does not qualify for a 20 percent evaluation, the next highest available, because forward flexion of the thoracolumbar spine has not been limited to 60 degrees and combined range of motion was not limited to 120 degrees.  Forward flexion was to 90 degrees and the combined range of motion was 240 degrees at the January 2010 and October 2010 VA examinations.  Furthermore, the examination results did not show muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The next question is whether an additional rating should be given for functional loss due to pain under 38 C.F.R. § 4.40 (including pain on use or during flare-ups) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  These regulatory provisions must be considered in cases involving joints rated on the basis of limitation of motion.  See De Luca  v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

There is no showing that the functional loss of the Veteran's thoracolumbar spine warrants a higher rating.  At the January 2010 VA examination there was pain at 80 to 90 degrees flexion and at 25 to 30 degrees extension, and there were no additional limitations due to pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups.  The examiner noted minimal objective evidence of painful motion.  The October 2010 VA examiner noted no additional loss of range of motion during flare-ups or secondary to repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  While the Veteran reported almost constant pain at the December 2012 hearing, the lack of additional functional limitations on repetitive use indicate that an evaluation in excess of 10 percent for a chronic thoracic strain is not justified under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca.

Left Hip Muscle Tendonitis

Normal ranges of motion of the hip are flexion from 0 degrees to 125 degrees and abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The Veteran's hip disability is currently evaluated under Diagnostic Code 5253, which pertains to impairment of the thigh.  Under this code, a 20 percent rating is warranted for limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

In the absence of ankylosis, hip flail joint, or impairment of the femur, Diagnostic Codes 5250, 5254, and 5255 need not be considered.  See 38 C.F.R. § 4.71a.

At the January 2010 VA examination the Veteran reported constant left hip pain that he rated as two to three out of ten in severity at its best and as nine to ten out of ten at its worst.  The Veteran also reported fatigability and lack of endurance and that flare-ups occurred on a weekly basis with mopping the floor.  Rest was an alleviating factor.  On examination gait was normal and there were no functional limits on walking and standing.  There was objective evidence of painful motion when the left leg was crossed over the right for more than 30 seconds, and there was superficial tenderness.  The examiner noted no instability, weakness, abnormal movement, guarding of movement, or other findings.  Range of motion was flexion to 120 degrees, extension to 30 degrees, adduction to 20 degrees, abduction to 40 degrees, internal rotation to 30 degrees, and external rotation to 50 degrees.  The only pain on range of motion was mild discomfort at 25 to 30 degrees of internal rotation.  The left hip did not have ankylosis.  Range of motion was unchanged at the October 2010 VA examination.  The functional impairments were noted to be limits on walking, running, pushing, pulling, and not being able to lift 25 to 30 pounds.  

The Veteran reported at the October 2011 VA examination that he had pain 90 percent of the time in the anterior inguinal area that he described as ripping.  It was worse with prolonged walking and sitting, and he would stiffen up.  There was no radicular pain, numbness or weakness except that after sitting with his left leg crossed to the middle his left foot became numb, which would resolve within a few minutes of returning to a normal position.  Range of motion was flexion to 120 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 35 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  There was no objective evidence of pain.

The Veteran does not qualify for a 20 percent evaluation under Diagnostic Code 5252 because flexion of the thigh has not been limited to 45 degrees.  See 38 C.F.R. § 4.71a.  At the VA examinations flexion was to 120 degrees.  The Veteran also does not qualify for a 20 percent under Diagnostic Code 5253 because abduction was not limited beyond 35 degrees at the VA examinations, and a 20 percent evaluation requires abduction motion to be lost beyond 10 degrees.  See id.

Regarding whether an additional rating should be given for functional loss due to pain under 38 C.F.R. § 4.40 (including pain on use or during flare-ups) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 and the decision in DeLuca, supra, there were no additional limitations in range of motion at the January 2010 examination due to pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups.  The October 2010 VA examiner felt that there were no additional functional limitations of the left hip, including additional loss of range of motion, during flare-ups or secondary to repetitive use, painful motion, weakness, excessive fatigability, lack of endurance or incoordination.  The October 2011 VA examiner noted that there were not any flare-ups that impacted function of the hip and/or thigh.  The December 2011 VA examiner felt that there were no additional functional limitations of the joint, including loss of range of motion, during flare-ups or secondary to repetitive use, painful motion, weakness, excessive fatigability, lack of endurance or incoordination.  However, it was also noted that there was pain on repetitive motion, and the Veteran reported at the December 2012 hearing that his left hip locks up.  Despite these symptoms, the lack of additional functional limitations on repetitive use indicate that an evaluation in excess of 10 percent is not justified under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca.

Other Considerations

The Board has also considered whether a referral for an extraschedular evaluations is warranted with regard to the Veteran's increased rating claims for a chronic thoracic strain and left hip muscle tendonitis.  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the rating criteria contemplate the Veteran's back and left hip disabilities.  While they are productive of pain and functional impairment, these manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's chronic thoracic strain and left hip muscle tendonitis, and referral for consideration of extraschedular rating is not warranted.

The United States Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), however, the Court recognized VA can separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.   Here, the record reflects that during the course of the current appeal, entitlement to TDIU was denied in a November 2010 rating decision that was not appealed.  Given the foregoing, the Board concludes that the TDIU rating claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.

The Board also has considered whether the Veteran is entitled to "staged" ratings for his service-connected chronic thoracic strain and left hip muscle tendonitis.  Based upon the record, at no time during the claims period have the disabilities on appeal been more disabling than as currently rated.  See Fenderson, supra.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, since the preponderance of the evidence is against the claims for higher ratings for the Veteran's chronic thoracic strain and left hip muscle tendonitis, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial in excess of 10 percent for a chronic thoracic strain is denied.

An initial rating in excess of 10 percent for left hip muscle tendonitis is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


